Citation Nr: 1222668	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to May 1960.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008, a statement of the case was issued in November 2009, and a substantive appeal was timely received in December 2009.  

In January 2012, the Veteran and his spouse appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system includes VA progress notes from 2008 to 2012; however, all additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

In April 2012, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence shows that bilateral hearing loss has been manifested at most by Level II hearing in the right ear and Level II hearing in the left ear.  


CONCLUSION OF LAW

During the appeal period, the findings overall do not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in July 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA medical records and private medical records were obtained and associated with the claims folder.  During the appeal period the Veteran was afforded VA examinations in October 2008, February 2011, and in April 2012.  While the claims folder was unavailable during the October 2008 VA examination, the Veteran has not been prejudiced by this omission as the focus of the examination was on the current level of severity of bilateral hearing loss, which the examiner adequately evaluated.  While the February 2011 VA audio examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  Thus, the Board finds these examinations, along with the post-service treatment records and other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Evidence and Analysis

By way of history, a rating decision in May 2007 granted service connection for bilateral hearing loss.  In June 2008 the Veteran filed a claim for a compensable rating for bilateral hearing loss.

On VA audiological examination in October 2008, the Veteran complained of having a hard time hearing.  The examiner noted that the situations of greatest difficulty and effects on occupational functioning and daily activities for the Veteran were talking with his spouse without amplification.  
 
The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 10, 25, and 45 respectively; and in the LEFT ear were 20, 5, 30, and 50 respectively.  The puretone threshold average in the right ear was 24 and the average in the left ear was 26.  Speech discrimination in the right ear was 92 percent and 86 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear, as the average 24 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 92 percent; and Level II for the LEFT ear, as the average 26 puretone decibel loss is in the range between 0 and 41 puretone decibel loss, and LEFT ear speech discrimination score is between 84 percent and 90 percent.  

Entering the resulting bilateral numeric designation of Level I for the RIGHT ear and Level II for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

On VA audiological examination in February 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 20, 15, 35, and 50 respectively; and in the LEFT ear were 25, 20, 40, and 55 respectively.  The puretone threshold average in the right ear was 30 and the average in the left ear was 35.  Speech discrimination in the right ear was 94 percent and 94 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT ear, as the average 30 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and RIGHT ear speech discrimination score is at least 92 percent; and Level I for the LEFT ear, as the average 35 puretone decibel loss is in the range between 0 and 41 puretone decibel loss, and LEFT ear speech discrimination score is at least 92 percent.  

Entering the resulting bilateral numeric designation of Level I for the RIGHT ear and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

On VA audiological examination in April 2012, the examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work based on the rationale that given the degree and configuration of the Veteran's hearing loss he would likely experience mild to moderate communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner was able to communicate well with the Veteran face-to-face in a quiet environment and the Veteran had excellent word recognition abilities indicating good benefit from the use of hearing aids.  The examiner concluded that while the Veteran's hearing loss likely resulted in communication difficulties in noisy environments without the use of hearing aids, it did not render him unable to secure and maintain substantially gainful physical or sedentary employment, noting that with the use of hearing aids, the Veteran would likely perform well even in mild to moderate background noise.  

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 25, 10, 35, and 40 respectively; and in the LEFT ear were 25, 20, 45, and 60 respectively.  The puretone threshold average in the right ear was 28 and the average in the left ear was 38.  Speech discrimination in the right ear was 90 percent and 96 percent in the left ear.  

Applying the results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear, as the average 28 puretone decibel loss is in the range between 0 and 41 average puretone decibel loss, and RIGHT ear speech discrimination score is 90 percent; and Level I for the LEFT ear, as the average 38 puretone decibel loss is in the range between 0 and 41 puretone decibel loss, and LEFT ear speech discrimination score is between 92 percent and 100 percent.  

Entering the resulting bilateral numeric designation of Level II for the RIGHT ear and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

The Veteran and his wife have testified that his hearing continually has been increasing in severity; however, while they as lay people are competent to describe symptoms that they can observe, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In September 2011, the Veteran had a hearing test conducted by a private health-care provider.  The private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as follows: thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 45, 30, 50, and 55 respectively; and in the LEFT ear were 40, 30, 55, and 60 respectively.  Puretone threshold average in the right ear was 45 and the average in the left ear was 46.  While the examiner indicated that word recognition tested in the RIGHT ear was 60 percent and 72 percent in the LEFT ear, the examination does not indicate that this was based on a controlled speech discrimination test (Maryland CNC) as required under 38 C.F.R. § 4.85.  Assuming the findings were based on the Maryland CNC controlled speech discrimination test, applying the results in TABLE VI, the findings yield a numeric designation of Level V for the RIGHT ear and Level IV for the LEFT ear.  Entering these resulting bilateral numeric to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100.  However, these are isolated findings as both the previous audiograms and subsequent audiogram during the appeal period show that hearing acuity ranged between Level I and Level II in both ears.  Therefore, during the appeal period the evidence does not more nearly approximate the criteria for a 10 percent rating for bilateral hearing loss.  

As none of the audio examinations during the appeal period show that the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86.

For the reasons discussed above the evidence does not more nearly approximate the criteria for a compensable rating for bilateral hearing loss.  The Board finds that the preponderance of the evidence is against the claim for a compensable rating for a bilateral hearing loss disability and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next page.)


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


